Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4(b)(xi) 27 July 2009 Sir Winfried Bischoff [] [] [] Dear Sir Win LLOYDS BANKING GROUP (the Company) I am delighted that the directors have confirmed your appointment to the board of the Company as Chairman. The appointment will be effective from 15 September 2009 on the terms set out below. All directors of the Company also serve on the Board of Lloyds TSB Bank plc, HBOS plc and Bank of Scotland plc (together the principal subsidiaries). You will therefore also be appointed to the board of each of the principal subsidiaries in the capacity of Chairman. The boards generally meet simultaneously. Appointment Your appointment is subject to the articles of association of the Company from time to time in force and the provisions of the Companies Act 2006. Continuation of your appointment is contingent upon satisfactory performance, election by shareholders at the Companys Annual General Meeting in 2010 and re-election as a director at subsequent Annual General Meetings as required by the Companys articles of association and codes to which the Company subscribes, in particular, the Combined Code on Corporate Governance issued by the Financial Reporting Council. If you are not elected or re-elected by the shareholders your appointment shall terminate automatically with immediate effect and without compensation. The Company may terminate your appointment and this agreement at any time without compensation, subject to six months written notice. If you wish to terminate your appointment and this agreement, you must give the Company six months written notice. If, following termination of your appointment, you do not resign from the board of the Company, and the boards of the principal subsidiaries, having been requested to do so, the Company will be appointed s your attorney to effect your resignation. By countersigning this letter, you irrevocably appoint the Company as your attorney to act on your behalf to execute any document or to do anything in your name necessary to effect your resignation in accordance with this letter. If there is any doubt as to whether such a document (or other thing) has been carried out within the authority conferred by this paragraph, a certificate in writing (signed by any director or the Secretary of the Company) will be sufficient to prove that the act (or thing) falls within that authority. Board Committees As Chairman you will chair the Companys Chairmans Committee and Nominations Committee. You will also be a member of the Remuneration Committee. You will not be a member of any other committees of the board unless the board resolves otherwise. Time Commitment It is a condition of your appointment that the role of Chairman of the Company is your primary role. The agreement of the board should be sought before accepting additional commitments that might materially affect the time you are able to devote to your role. On appointment you will be required to relinquish any other roles that compete or conflict with the Companys business, e.g. Prudential, or which will affect your ability to meet the time commitment indicated below. You should discuss and agree with the Deputy Chairman your proposals in this regard prior to taking up the appointment. As Chairman you will be required to devote such time as is necessary to ensure the effective execution of your role and responsibilities. This is expected to be 3-4 days a week but may be full time on occasion. By accepting this appointment, you confirm that you are able to allocate sufficient time to meet the expectations of your role to the satisfaction of the board. Role and duties Your duties will be those normally required of a non-executive director. Non-executive directors have the same legal responsibilities as any other director. The board as a whole is collectively responsible for promoting the success of the Company by directing and supervising the Companys affairs. The key responsibilities of the Chairman are set out in schedule 1 to this letter. As you are aware, the Financial Services Authority (FSA) has cleared you application for approved person/directorship status. Directors must inform the FSA of any significant changes in their personal circumstances which may have an impact on their status as approved persons/directors. Status of Appointment Upon appointment as Chairman you will become an employee of the Company. This letter sets out the only consideration you will receive for performing your duties. Accordingly, no other remuneration or benefits will be provided and, in particular, you will not participate in any of the Companys senior executive incentive plans or pension schemes. For the avoidance of doubt if there is any conflict between this letter and the terms of any staff handbook or staff manual issued to you, the terms of this letter will prevail. Fees and Expenses In consideration of your appointment as Chairman the Company will pay you a fee at the rate of £700,000 per annum (annual fees) and provide the following benefits: Life cover providing for a payment equal to four times your annual fees in the event of your death during the term of this agreement provided you comply with any eligibility requirements or other conditions from time to time set by the Company. A cash allowance of £1,000 payable each month (£12,000) per annum) in lieu of a company car. Membership of the Companys medical plan subject to the rules of the plan from time to time, including eligibility rules. You will also be entitled to receive an executive confidential annual medical screening. Secretarial services and the services of a Company driver. You will be responsible for the payment of any tax in relation to the provisions of these benefits. Your fees are inclusive of all services performed by you for any member of the Lloyds Banking Group. In this letter Lloyds Banking Group means the Company and its subsidiaries (as defined by section 1159 Companies Act 2006). You will also be expected to maintain a bank account with a subsidiary of Lloyds Banking Group into which your fees shall be paid. These fees will accrue on a daily basis and be payable monthly in arrears less any tax and national insurance contributions the Company is obliged to pay. These fees will be subject to an annual review by the Remuneration Committee of the Company. If for any reason related to illness, disability or injury, you are unable to carry out your duties, payment of any fees during the period of incapacity will be at the discretion of the Remuneration Committee, after the first 3 months of incapacity. Outside Interests It is accepted and acknowledged that you have business interests other than those of the Company. As a condition of your appointment commencing you are required to declare any such directorships, appointments and interests to the board in writing. If you take on any additional business interests or become aware of any potential conflicts of interest, these must be disclosed to the board as soon as they arise or become known to you. If at any time you are considering acquiring any new interest which might give rise to a conflict of interest with the Company you must first discuss the matter with the Deputy Chairman and obtain a resolution of the board authorising such acquisition. Regardless of any approval given in relation to outside interests, it is your responsibility to ensure that you can meet the time commitment required by the role. Confidentiality You will not use or disclose to any person, firm or organisation (except as required by law or to carry out your duties under this letter) any trade secrets, know-how, business information or other private or confidential information relating to the business, finances or affairs of the Company, or any customer of the Company or any information provided on the basis that it is confidential. You will use your best endeavours to prevent the unauthorised use or disclosure of any such information. This restriction will continue to apply after your appointment ends without limit in time but will not apply to information which becomes public, unless through unauthorised disclosure by you. After your appointment ends you will return all documents and information (whether written, visual or electronic) under your control which belong to the Company or any member of the Lloyds Banking Group. Your attention is also drawn to the requirements under both legislation and regulation as to the disclosure of price sensitive information. Consequently you should avoid making any statements that might risk a breach of these requirements. The Company Secretary can provide or obtain advice in relation to these matters. Induction Following appointment, the Company will provide a tailored induction programme. Review Process The performance of individual directors and the whole board and its committees is evaluated annually. If, at any time, there are any matters which cause you concern about your role you should discuss them with the Deputy Chairman as soon as is appropriate. Directors Liability Indemnity and Insurance You will have the benefit of any indemnity for directors contained in the articles of association of the Company and of any directors and officers insurance cover maintained from time to time by the Company (but this shall not oblige the Company to maintain any such cover either at all, or on current terms. Independent Professional Advice Occasions may arise when you consider that you need professional advice in the furtherance of your duties as a director and it will be appropriate for you to consult independent advisers at the Companys expense.
